Case 1:21-mj-03183-LMR Document 1 Entered on FLSD Docket 06/18/2021 Page 1 of 6




                                1:21-mj-03183-Reid
Case 1:21-mj-03183-LMR Document 1 Entered on FLSD Docket 06/18/2021 Page 2 of 6




                                                   1:21-mj-03183-Reid




   June 17, 2021
Case 1:21-mj-03183-LMR Document 1 Entered on FLSD Docket 06/18/2021 Page 3 of 6
Case 1:21-mj-03183-LMR Document 1 Entered on FLSD Docket 06/18/2021 Page 4 of 6
Case 1:21-mj-03183-LMR Document 1 Entered on FLSD Docket 06/18/2021 Page 5 of 6
Case 1:21-mj-03183-LMR Document 1 Entered on FLSD Docket 06/18/2021 Page 6 of 6




     17th
